 Case 1:19-po-00168-KSC Document 1 Filed 07/11/19 Page 1 of 2           PageID #: 1

ORIGINAL
                                                         FILED IN THE
 KENJI M. PRICE #10523                           UNITED STATES DISTRICT COURT
 United States Attorney                               DISTRICT OF HAWAII
 District of Hawaii
                                                         JUL 11 201^
                                                 at     o'clock and  mm.        (TkN
 PATRICK   D.    KUMMERER                              SUE BEITIA, CLERK
 Special Assistant U.S. Attorney
 PJKK Federal Bldg., Room 6-100
 300 Ala Moana Boulevard
 Honolulu, Hawaii        96850
 Telephone:      (808) 541-2850
 Facsimile:      (808) 541-2958
 Email:    patrick.kummerer0usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA




                      IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF HAWAII



 UNITED STATES OF AMERICA,               PO.   NO.:          9 - U 0 16 8 KSC
                                         INFORMATION
                      Plaintiff,
                                         18 U.S.C. § 13;
                vs.                      H.R.S. § 291-2,

 ANITA S. THOMAS,                        Citation No.: 7989326/H-12

                      Defendant.
                                         A & P Date:       JUL 2 3 2019


                                   INFORMATION



                The United States Attorney charges that:

                On or about May 31, 2019, on Fort Shatter, Hawaii, a

 place within the special maritime and territorial jurisdiction of

 the United States, in the District of Hawaii, ANITA S. THOMAS,

 defendant herein, unlawfully operated a motor vehicle upon a

 public street, road, or highway recklessly in disregard of the

 safety of persons or property.
Case 1:19-po-00168-KSC Document 1 Filed 07/11/19 Page 2 of 2   PageID #: 2



       All in violation of Hawaii Revised Statutes 291-2, a federal

offense pursuant to Title 18, United States         Code, Section 13.

            DATED:          JUL 09 2019         , Honolulu, Hawaii.


                            KENJI M. PRICE
                            United States Attorney
                            District of Hawaii




                               PATRICK D. KUMMERER
                              Special Assistant U.S. Attorney


                            Attorneys for Plaintiff
                            UNITED STATES OF AMERICA




U.S.   V. ANITA S. THOMAS
PO. NO.:
Citation No.: 7989326/H-12
"INFORMATION"
                     P019 - 0 0 16 8
